DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive.
The applicant argues that Kataoka and Liang do not disclose “comparing document data as a processing target with dictionary data used for morpheme analysis.. 	..when the input of the character or the character string is a target of Kana-Kanji conversion, identifying words including the received character or character string among the words registered in the dictionary data.. 	..when the input of the character or the character string is document data as a processing target to be divided into a plurality of word candidates, identifying words included in the received text data among the words registered in the dictionary data, by executing a logical operation using each restored bitmap, and referring to a storage that stores co- occurring information including each word registered in the dictionary data and co-occurrence rates of other words with respect to each word, and extracting any word serving as a dividable candidate of text analysis among the identified words.”	Regarding applicant’s arguments the examiner respectfully disagrees. The examiner contends that the arguments presented are not clear as to what features they particularly .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka (US PG Pub 20090299974) in view of Liang (US PG Pub 20180060302).	As per claims 1 and 9, Kataoka discloses an information generation method and apparatus comprising: 		a processor that executes a process (Kataoka; Fig. 1, item 101 - CPU) including:	comparing document data with dictionary data used for morpheme analysis (Kataoka; p. .	
	As per claim 4, Kataoka discloses an information generation method according to claim 1, further comprising: 		receiving dictionary data used for morpheme analysis and text data indicating a plurality of sentences including homonyms (Kataoka; p. 0072 - The contents 210 are contents to be searched and include written character strings, like the contents of a dictionary, glossary, etc).
	Kataoka, however, fails to disclose calculating co-occurrence rate of other word for each word included in the text data and generating, based on the dictionary data and the text data, co-occurring information regarding word information of the each word, word information of the other word and co-occurrence rate; and generating the dictionary data.
	Kataoka, however, fails to disclose hashing the generated index information. Liang does teach hashing the generated index information (Liang; p. 0241-0242 - In some examples, block 1316 can include computing a locality-sensitive hash or other representation of the second text segment 608. The hash value can then be used to determine corrected text segments 608. For example, the hash value can be used to perform nearest-neighbor search, e.g., using hashes of text segments according to a plurality of hash functions. In other examples, the hash value can be used as a query in a structure mapping hash values to corrected text segments 608. The dictionary can include, e.g., a spatial decomposition such as an octree or k-d tree, a binary search tree, or another data structure permitting determining the locality-sensitive hash value in the dictionary nearest to the hash value of the second text segment 608. Other techniques can be used, e.g., sorting or indexing of text segments 608 or locality-sensitive hash values).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Kataoka, to include hashing the generated index information, as taught by Liang, in order to provide system administrators with a way to automatically evaluate user feedback regarding system operations without the need to do the evaluation manually (Liang; p. 0002).	As per claim 7, Kataoka discloses a word extraction method comprising: 	receiving new input of a character or a character string after receiving an operation indicating confirmation of input of a character or a character string (Kataoka; p. 0087 - When 
	restoring a bitmap of the received character or character string and a head character bitmap by restoring an area near a head character in the received new input, using string data from hashed index information, the index information indicating each bitmap for each character included in each word registered in string data, a head character of each word, and an end character of each word, the string data indicating each hit word by comparing document data with dictionary data used for morpheme analysis, the each bit map indicating a presence or absence of each correspondent character for character position in the string data (Kataoka; p. 0087 - When the search character string "beautiful" is input, entries of respective consecutive characters "be", "ea", "au", "ut", "ti", "if", "fu", and "ul" starting from s-th from the head of "beautiful" are extracted, and the logical product of the flag rows of the entries is calculated. A file having a flag "1" resulting from this logical product calculation is equivalent to a file that includes a word having a character string read from its head as "beautiful". In this example, files are narrowed down to the file fi in which "beautiful" is described and the file fn in 
	when the input of the character or the character string is a target of Kana-Kanji conversion (Kataoka; p. 0111-0113 – Kana/Kanji conversions), identifying words including the received character or character string among the words registered in the dictionary data, by executing a logical operation using the restored bitmap of the received character or character string and the restored head character bitmap (Kataoka; p. 0074-0075 - a map including a flag row for each file fi is generated, the flag row indicating whether a given character is present in the files f0 to fn written in HTML or XML format and making up the contents 210, such as a dictionary. Before the start of processing to search the files f0 to fn for a character string matching or related to a search character string, the files fi are narrowed down to the files fi that include a character making up the search character string, based on the map generated; p. 0095-0101 – single character map; see also p. 0087-0089), referring to a storage that stores co-occurring word information including word information identifying each of the words registered in the dictionary data and co-occurrence information of other words with respect to each of the words, and extracting any word serving as a conversion candidate of Kana-Kanji conversion among the identified words (Kataoka; p. 0095-0101 - Because code conversion is performed with the value of a combination of remainders, different characters may be represented by the same code (co-occurring word information). For this reason, two types of code conversion are performed to generate a flag row for each of the codes corresponding to one foreign character; p. 0111-0113 – Kana-Kanji conversions); and 	when the input of the character or the character string is document data as a processing .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658